DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “rear end portion”, “upper portion”, “lower portion”; “outer portion”, “front end side surface portion”, “front end portion” in claim 1, “front end portion”, “rear end portion” in claim 2, “end portion” in claims 3, 5, “boundary portion”  and “front end portion” in claim 4,  “side surface portion”  in claim 6, “front end portion”, “rear surface portion” in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: the phrase “The present disclosure provides” used in the abstract is improper.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitations “an upper air guide wing which has a rear end portion hinge-fastened to an upper portion within an air duct” and “a lower air guide wing which has a rear end portion hinge-fastened to a lower portion within the air duct”.  It is unclear the claimed “upper portion” and “lower portion” are the portions for which element(s). 
 	Claim 2 recites the limitation "the front end portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 2 recites the limitation "the rear end portion" in last line.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 3 recites the limitation "the end portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim
 	Claim 4 recites the limitation "the neutral position" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 4 recites the limitation "the boundary portion" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 4 recites the limitation "the front end portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
5 recites the limitation "the end portion" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 6 recites the limitation "the side surface portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 10 recites the limitation "the front end portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 10 recites the limitation "the rear surface portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2018/0215238) disclose an apparatus for controlling an air flow direction in an air vent for a vehicle with first and second guide winds 120, 212 hinge-fastened to the internal wall of the air duct 100. Avanzini et al.  (EP 1705041 A1) disclose an air vent for a vehicle comprising air guide wings 7, guide pins 15, air guide control plate 17 with guide holes 16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762